DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi (US 2012/0232763) Shibata (JP 2014-185858, see attached Astamuse Company translation).
Regarding claim 12, Mizuochi discloses a shovel (see figure 1) comprising: an undercarriage (2); a rotating structure (3) mounted on the undercarriage and configured to swing relative to the undercarriage; an attachment (10) attached to the rotating structure; 
a hardware processor provided on the rotating structure and configured to control driving of the shovel (Figure 2,¶0056),
a power supply (engine 5) mounted on the rotating structure and configured to supply electric power to the hardware processor (some form of electric supply is considered inherent to power the controller as is old and well known in the art such as a battery and alternator); 
Mizuochi discloses the placement of a sensor on the undercarriage (¶0149) and a transmitter attached to the undercarriage and configured to wirelessly transmit a detection signal of the sensor to the hardware processor (¶0158).  
Mizuochi discloses a sensor and transmitter mounted to the undercarriage, however is lacking the further addition of a vibration-powered generator for powering the sensor and transmitter.  
Shibata discloses a shovel (60) with a sensor (2-1) and transmitter (3) attached to an element (E1) and teaches the placement of a vibration-powered generator on the same element as the sensor and within the vicinity of the sensor for the purpose of powering the sensor and transmitter (Figures 4 and 6 show a case 3C attached to work element E1 that contains a vibration power generator 35 that supplies power to the sensor. See ¶s 0014, 0036 and 0037). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mizuochi to use a vibration-powered generator mounted in the vicinity and on the same element as a sensor and transmitter to provide power to them as taught by Shibata for the purpose of powering the sensor and transmitter via vibrations off the work equipment and to eliminate wiring.    

Regarding claim 14, The combination is lacking a specific placement of the sensor. 
As Mizuochi lacks a specific placement of the posture sensor on the metal framework undercarriage it is left to one of ordinary skill of the art to place the sensor.
It would have been an obvious matter of design choice for one of ordinary skill in the art to place the posture sensor on the rigid metal framework in any protected position, such as between the tracks and elevated on a central vertical or horizontal side of a metal plate portion to avoid contact with outside equipment, to avoid thrown material from the tracks, and to avoid contact with the ground.
It is noted that applicant has not disclosed any criticality for the positioning of the sensor or that a particular positioning solves any stated problem of the prior art or is for any particular purpose beyond common sense protection of a sensor system. Applicant’s specification further acknowledges no criticality on page 29 lines 1-6.

Regarding claim 15, Mizuochi further discloses a swing mechanism (7) configured to swing the rotating structure relative to the undercarriage (¶0041), wherein the vibration-powered generator is attached to an area of the undercarriage near the swing mechanism (Figure 5 shows that the rotating structure, swing mechanism 7, and undercarriage are near each other as they are mounted directly in relationship to one another. As the vibration powered generator is attached to the undercarriage it would be considered “near” the swing mechanism in any location it is placed.  It is noted that the term “near” is extremely broad and carries no specific distance with its definition). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi (US 2012/0232763) Shibata (JP 2014-185858, see attached Astamuse Company translation) as applied to claim 12 in further view of Leidinger (US 2003/0163926).
Regarding claim 13, The combination discloses a sensor assembly comprised of a sensor and vibration generator but is lacking a covering attached to the undercarriage and covering the sensor assembly.  
Leidinger discloses a sensor assembly on heavy equipment and teaches the use of a covering for protection from outside influences such as dirt or impacts (¶0031). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by adding a protective cover as taught by Leidinger for the purpose of protecting the sensor assembly from dirt and impacts encountered during heavy equipment operation.   

Response to Arguments
Applicant's arguments filed 6-29-2022 have been fully considered but they are not persuasive. 
Applicant argues without specifics that Mizuochi and Shibata alone or in combination do not teach or suggest the invention of claim 12.  Examiner respectively disagrees as outlined in the rejection above.  As applicant has not provided detailed arguments the rejection above is considered to be a complete response to the arguments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671